The judgment of the court was entered
Per, Curiam.
We have considered the bills of exception in this case, and find them free of error. That the township was answerable in its corporate capacity for the injury complained of inrthis case, in the absence of satisfying proof of negligence on part of the plaintiff, is a well settled rule in this state. The finding of the jury has acquitted him of that, and he was consequently entitled to a recovery compensating his injury. It was not a defence to the township to show that by careful driving accident might have been avoided at the place in question. That would fall far short of what is the purpose of a public highway. It must be kept in such repair that even skittish animals may be employed without risk of danger on it, by reason of the condition of the road. The law provides the means for repairing the roads, and if it be not done, and injury ensue, it would be wrong that individuals should suffer for the default of the public officers. The law does not cast this burthen upon them. The testimony rejected, and of which the last assignment of error is predicated, is not sustained.
Judgment is therefore affirmed.